                                                                           FILED
 1   ROBERT S. BREWER, JR.                                                 JAN 3 l 2020
     United States Attorney
                                                                      CLEi. \J.S. DISTRICT COURT
 2   JONATHAN I. SHAPIRO                                           SOUTH N DISTRICT OF CALIFORNIA
     Assistant United States Attorney                              BY                        DEPUTY
 3   California State Bar No. 268954
     Federal Office Building
 4   880 Front Street Room 6293
     San Diego, California 92101-8893
 5   Telephone: (619) 546-8225
 6 Attorney for Plaintiff
   United States of America
 7
                           UNITED STATES DISTRICT COURT
 8
                               SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                          Criminal Case No. 15CR2612-JAH
10
                  Plaintiff,                            PROTECTIVE ORDER
11
            v.
12
     MANUEL ALEJANDRO AGUAYO-
13   IBARRA (2),
14                Defendant.
15

16         Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure pertaining to
17 pretrial discovery, and to prevent premature disclosure of evidence to other targets,
18 subjects, and witnesses of ongoing investigations,
19         IT IS HEREBY ORDERED that the defendants, their counsel of record, and the
20 counsel's assistants, as hereafter defined, shall not disclose the substance of any discovery
21 material received from the Government in the above-captioned matter, including all Title
22 III documents, to any third party, unless such material is already a matter of public record,
23 without prior approval of this Court;
24       Pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure,
25         IT IS FURTHER ORDERED that the United States Attorney and the Assistant
26 United States Attorney assigned to this case (hereafter collectively referred to as "the
27 Government") and their assistants, the defendants, their counsel and their assistants, shall
28 not disclose the substance of any discovery material produced to the defendants or obtained
 1 by the Government from the defendants, unless such material is already a matter of public
 2 record, to representatives of the media or other third parties not involved in any way in the
 3 investigation or prosecution of the case;
 4          Except that nothing contained herein shall prevent the Government, or any defendant
 5 or their counsel, from disclosing such discovery material to any other attorneys working
 6 for the Government, the defendants or their counsel, government agents (federal, state or
 7 local), private investigators, experts, secretaries, law clerks, paralegals, or any other person
 8 who is working for the Government or the defendants and their counsel (collectively
 9 referred to as ''assistants") in the investigation or preparation of this case or, with respect
10 to the Government and its assistants only, in other criminal investigations, without prior
11 court order;
12          Further, nothing contained herein shall preclude the Government, defendants or their
13 counsel, or their respective assistants from conducting a normal investigation of the facts
14 of this case on behalf of the Government or said defendants, or with respect to the
15 Government and its assistants only, from conducting an investigation of other criminal
16 activity, including interviewing witnesses disclosed by said discovery materials, or from
17 taking statements from witnesses disclosed by said discovery materials, or from asking said
18 witnesses if they themselves have made prior statements to the Government that are
19   disclosed in the discovery materials, and about the contents of such statements.           In

20 connection with any such investigation, it shall not be necessary that the Government, the
21 defendants or their counsel, or their respective assistants, obtain prior permission of this
22 Court.
23          Should counsel withdraw or be disqualified from participation in this case, any
24 material received and any copies derived therefrom, shall be returned to the Government
25 within ten (10) days.
26          Defense counsel and the Government shall be required to communicate the
27 substance of this order and explain it to their clients and assistants before disclosing the
28 substance of the discovery to their clients or assistants.
                                                  2
 1 SO ORDERED.
 2
 3
          DATE:         l- 2-9• ,2020
                                                   HO . JOHN A. HOUSTON
                                                   Un· ed States District Judge
4
 5
 6        I consent to the entry of the attached protective order in the captioned matter,
 7 United States v. Abel Lopez-Valenzuela.
 8
 9        DATE:MJ..f                    , 2020

10
11
12        DATE:    s..".,14/"'f   2.~   ,   2020   MA~~~• -
13                                                 Counsel for defendant MANUEL
                                                   ALEJANDRO AGUAYO-IBARRA
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   3
